      Case 2:18-cv-02684-EJM Document 245 Filed 03/10/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Deshawn Briggs, et al.,                       No. CV-18-02684-PHX-EJM
10                 Plaintiffs,                     ORDER
11   v.
12   County of Maricopa, et al.,
13                 Defendants.
14
15           The Court, having read and considered Defendant Treatment Assessment

16   Screening Center, Inc.’s (“TASC’s”) Motion to File Under Seal Motion for Summary

17   Judgment and Exhibits and good cause appearing,
18           IT IS HEREBY ORDERED that TASC’s Motion is granted for the reasons set

19   forth in its Motion. (Doc. 243).

20           IT IS FURTHER ORDERED that the Clerk shall file under seal the lodged
21   proposed sealed motion for summary judgment, statement of facts, and exhibits. (Doc.
22   244).

23           Dated this 10th day of March, 2021.

24
25
26
27
28
